

117 S2033 IS: To extend the authority of, and provide hiring authority for, the Global Engagement Center.
U.S. Senate
2021-06-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2033IN THE SENATE OF THE UNITED STATESJune 10, 2021Mr. Portman (for himself and Mr. Murphy) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo extend the authority of, and provide hiring authority for, the Global Engagement Center.1.Extension of authority of and hiring authority for the Global Engagement Center(a)ExtensionSection 1287(j) of the National Defense Authorization Act for Fiscal Year 2017 (22 U.S.C. 2656 note) is amended by striking the date that is 8 years after the date of the enactment of this Act and inserting December 31, 2027.(b)Hiring authority for Global Engagement CenterNotwithstanding any other provision of law, the Secretary of State, during the five-year period beginning on the date of the enactment of this Act and solely to carry out functions of the Global Engagement Center established by such section, may—(1)appoint employees without regard to the provisions of title 5, United States Code, regarding appointments in the competitive service; and(2)fix the basic compensation of such employees without regard to chapter 51 and subchapter III of chapter 53 of such title regarding classification and General Schedule pay rates. 